AUlwrIN    11. -rExas
PRICE  DANIEL
ATTORNEYGENERAL


                            Octobar     29, 3.951

        Hon. Claude Isbell               Oplnlon      No. v-1333
        Executive Secretary
        Board of Regents                Rta:    Legality of using
        State Teachers Colleges                 certain appropriat-
        Austin, Texas                           ed funds of South-
                                                west Texas State
                                                Teachers College to
                                                fbance   teacher train-
                                                Wg in conjunction
                                                with San Marcoa Inde-
        Dear Sir:                               pendent School District.
                   you have requested an oplnion concerning
        the authority of Southueet Texas State Teachers Col-
        lege to expend funds for teacher training purposes,
        in the supervision   of student practice     teaching,
        from the item in its biennial.    appropriation    for
        “Resident Instruction,   $alarles   Only” or from the
        items approprLated for    ffeneral Operating Expenses”
        under either of the Poll@uXng arrangementa:
                   3.. For ,direct salaries to teachers em-
        ployed by the San Marcos Independent School District
        for a portton of the year, the salaries    for the re-
        mainder of the year to be paid by the San Marcos
        Public Schools,  or
                    2. Under a cOntract with the San Marcos
        Independent School District   for teacher training
        privileges,   the amount to be paSd In a lump sum
        direct to the s&o41 dietr%ct.
                    The approprdetbon Ste,m for ‘Resident In-
        struction,   Solar&es On&y appears in the current
        biennial appropriation    F4r Southwest Texas State
        Teachers College (Art. V, E.8. 426, Acte 58na Leg.,
        R.S. 1951, ch. 499 p. lL&, at p. 1455) under the
        heading of %ened.      AdmknSstratLon, Salaries Only.”
        Under a second heading, “ffeneral Operating Expenses”,
        the following    items are listed?
                    “General Revenue Appropriation            for   general
                       operating expenses................                . . .
Hon. Clause Isbell,      page 2    (V-13J3)


              “PlUS estimated other Latxaw for         geneml
                 operating expenses...............          , . .*
          We shell consider ftrrt the question of
payment of a sum tb the San Mareoa Independent
School District under a contract vith the diat@lct.

             Article   2547c,   V.C.S.,   pfovfeorr
              n
                   . the Board  OS Regents of the
       State Tdaiher Collegea of Texa6, or the
       governing Body of any other State eupport-
       ed teacher tralnlng institution,   and the
       trustees of’ any independent school dls-
       trict shall be empcweree to enter into
       contracts whereby the eaid teacher colleges
       may use the public school8 of said lnde-
       pendent school aistrictfi  68 leb&atory
       8chOolB for trainlag 0r toae&srr; provieoe
       further that the availrble   local Sundo of
       such colleges    or the local fwadr of ruch
       school diatrlcts    may be wed in the pur-
       awace and porfomnneo       of au& contractr.@

             This stetuts vee originally         enacted   in
1945 (Acts 49th bg.   1945, oh. 1?7,            p. 234) and
vao amendee in 1950 [Acts 51st Isg.,            lrt C.S. 1950,
ch. 49, p. 120).  These acts recited            a8 the neces-
;;F[   f’$t$eir  paasage RB rmermmcp mearuwsnthe
             there i8 at pmront no authority       for
the making of the cimtractr therein~authorizee.
The governing board6 OS the State-I!Upportetl   insti-
tutions of higher learning     have only such euthopity
as has been granted to them by the Legisl.ature+
Since theee acts rtated that no euthorlty existed
for the making of such contracts,      ve should eecept
this rtateannt as a legialatlve      expesalon   that
authority haa not been granted to the governing
boarea by any other statute,       It is our opinion
that the authority granted la Article       2647~ is
exclusive  and that contracts     for this purpose be-
tween teacher training    institutions    and independent
school districta  aunt be made in accordance with
Article    2647~.
           Article 2547~ authoricee thr eXpmdltUPe
of the local funds of the col.tcge in the perfom-
ence 0fsuFh ZiGacts.      The local funds of the
Southvert Terrr State Teachers College are the
Hon. Claudr Iaboll,      pa&a 3     (V-1333)


funds colle.cted    at the institution         “in camring
out the functions of tm educational         lnstitutfan”.
Article    2,554d, V.C.S.    llxamples of incow com-
prising local fund6 are listed        In Article    2554d.
Section 31. of Article      V, House Bill 426, su pa
at page 1472, requires that, certain of these     -P&al
receipts    be deposited in the State Treasury, to
be credited to a separate fund aclcount for the
institution     depositInS the Punda. Sections 2 and               ~
31 of Article     V appropriate these local funds to
the respective     Institutions.     The item listed in
the a,pproprietion     for the Southvest Texas State
Teachers College a8 “Plus estfmatod other income
for general operating expenses” under the heading
of “General Operating Pxpenaes” is an approprfa-
tlon of the amounts deposited in the State Trras-
ury under Section 31.        That thir ir an appropria-
tlon of local funds and not of funds from the Oen-
era1 Revenue is clearly        demonatratrd by the fact
that the amount of estimated incom La not included
in the General Revenue appropriation         total at the
foot of’ the various      amounts appropriated    for the
Southwest Texas State Teachers College.
             Section 30 of Article        V, House Bill 426
at page 1472, defines ‘General Operating ExpensesA
aa meaning “necessary        operating expenses for Gtn-
era1 Administration;       necessary operating expenses
and lalariss    for instructional.       departments othtr
than rerident     instructional      salaries;    salaries  and
nectsserg operating expensee for extension              and cor-
respondence teaching,        libraries,     and organized ac-
tivities   related to instruction:          . . .‘I We think
this definition      Is sufficiently      broad to permit
the expenditure of these appropriated             local funds
for teacher training purposes authorized by Artl-
cle 2647~.
           In visv of thtat various statutory  provl-
rions,  it is our opinion that the Southwest Texas
State Teachers College may enter into a contract
with the San Marco8 Independent School District   for
teacher training purposes and may pay for the str-
vices rendered under the contract direct to the


             %he proviolons      of Section     31 art the
same as those contained in Section 3 of Senate Bill
435, Act4 52nd beg., R.S. 1951, ch. 474, p. 841, a
general. .Ptatute reguZat’%ng the handling of lnstltu-
tlonal receiptr. r&Wbte iaatitutionn      of higher
wauo4tton.
* Hon. Claudo LabeS1, pa&l 4          (V-1333)


                          of tb4 apphxpr&atlon item “Plus
  estimted    othtr  tncow Pm general operet8,qgl eq2tmj-
  es.     Hovevtrk t&h anwit map net b6 paid out or
  tht Stem rot‘ RreiEent fastruetSon,      SBlarLe(s Only"
  or out of the item “@moral Rsvmue Appropriation
  Par general operatfng expenses”,     which are appro-
  priationa   fr~lg the lienera  RevolnuatFund of the
  State.




               ta viov   of thla   pwiriaia,     th4 local



  &msral Revem      Fund with regard to the ps@hPibf-
  tkon contained Irn Swtion 35 of Arttcle XVZ of
  the ConstltutXon.
               A whoal. tsaeher     of an tndependent Bchool
  dtcstrict   booi& 8 “posLtioa     a% bionop, trust Or
_   .   .                :




            as part-time instructor      in a State-supported    col-
            lege and at the same time cserve as 8 part-time
            teacher fn a school district      where the dutkes of
            each position    are not inconristent,     but LB 60 dQinS
            he forfeits   all ri&ht to a?@ salary      he right have
            been entitled    to as college   instructor   fsom funds
            in the State Treabury,     beeauae Section    33 of Arti-
            cle XVI su ra forbids       the drawing 0i & State
            Wa*rant’iE+Z?favor      .
                       In P.tt’y Gen. Op. O-4433 (1.942), it was
            held thst this conetitutiona~.    provision   prohibited
            the Comptroller from issuing s Warrant in favor of
            a public school teacher for pert-time       services   8s
            a critic  teacher in the teacher tralnfng proSram
            of a State institution    conducted through the public
            schoo1.s.  Whi1.e the fact situation    presente% in
            your request is different,    in that un%.er the pre-
            sent proposal the teacher would receive 0bl the
            salary paid. by the college   during a particu 9 ar pay
            period, we think the same rule is applicable.
                        Your latter     states that the teachers per-
            forming these arervices are~,em~ployea by the San Marco8 :
            Independent Schbol Distriat.        ,’ 3;t cannot be questioned
            that the teachertet amenability         ‘to the public school
            authorLties    is not affected     11 e consideration     of
            whether he ia being paid, by t &1) college        or by the
            school district.       It would be unrealistic,       aa well
            861 extremely    und,e8irable, to conclude thet the
            teacher   ceased to be an smplsgee of the school
            distrlot   during the time he was being paid by the
            college. We 8,xeof the opinion that he WQUxd Cbn-
            tlnue tv~hola a gosltion        0f h0n0r, trust,     or prorit
            within the meaning of the qu6ted ~constitutional            pro-
            Vi8iQtl.
                       From the fore@in&      it P0ll0wa that funds
            ep ropriated   to tbe 20uthWest Texas State Teachers
            College which are to be paid out of the State Treas-
            ury may not be ef$ended fn payment 0f direct salaries
            to teachers of the San Mareos fna~ependent School
            %Sst;rBat lroc   st-tLme or full-time    errviaes in the
            teacher  tmtn r a&j paogrsm of the collsga.
                                                                  - .   _




    Hon. Claude Isbell,    page 5   (V-2333)



               However, we are of the opinion that it
    would be lawful for an independent school distrlet
    operating und,er a contract with a college      in accord-
    ance with Prtic1.e 2547~ to supplement the salaries
    of teachers rendering services      under the contract
    from the amount ‘paid by the colI.ege.      The funds
    paid to the school. district     would become local
    funds of the district.     Article   2827,   V.C.S.   Arti-
    cle 2547~ authorizes    the school district    to use its
    l.ocal funds in the operation of such a cooperative
    program.   This plan of payment would not be con-
    trary to the prohibition     of Section 33 of Article
    XVI of the Constitution,     since it wou1.d not require
    the State Comptrol.ler to draw a State warrant in
    favor of a person who holds at the same time any
    other position    of honor, trust,   or profit under
    the State.    Att'y  Cen. Op. V-759 (1949).
                               SUMMARY
               The Southwest Texas State Teachers
         College may expend its local funds appro-
         priated under the item designated “Plus
         estimated other income for general operat-
         ing expenses” in Article  V, H.B. 426, Acts
         52nd Leg., R.S. 1951, ch. 499, at p. l.455,
         for the operating expenses of a teacher
         training program under a contract with
         the San Marcoa Independent School District
         as authorized br Article  2647~. V.C.S.
         Funds approprla’ted from the State’s General
         Revenue Fund may not be expended for that
         program .
                A teacher employed by an independent
         ‘school . district .~ may not be issued a State
          warranT; a0 salary or compensation for either
          part-time    or full-time   service8 performeeXln
          a college’s     teacher training program.       .
          Const . , Art. XVI, Sec. 33.
3
    APPROVEDr                             Yours    very.truly,

    J. C. Davis, Jr.                           PRICE DAEIEL
    County Affairs  Division              Attorney    General
    Everett Hutchinson
    Executive Assistant
                                          BY
    Charles D. Mathews                         Chester E. Ollleon
    First Assistant                                     Assistant

    CEO:mh